DETAILED ACTION
This is the first office action on the merits in this application. The claims as amended November 4, 2019, stand pending. Claims 1-23 are under consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, it is unclear if the “common central axis” of line 11 and the “central longitudinal axis” of line 12 are intended to be the same axis, or different axes. Examiner believes these to be the same axis. Clarification is requested.
At claim 4, is unclear if the claim is intended as a positive recitation the attachment members engaging the plate, or only an intended use of the attachment members. Examiner believes applicant intended an intended use limitation, and suggests use of “configured to” language. Clarification is requested. 
Claim 5 teaches the term “bilaterally angled screws. Examiner is not aware of this term in the art, and is not clear what makes a screw a bilaterally angled screw. Clarification is required. The specification has been reviewed, but does not clarify what makes a screw a bilaterally angled screw, or not. 
Claim 7 requires at least one or more of the holes being threaded. However, claim 6, from which claim 7 depends, already claimed threaded columns in the plurality of holes. Claim 7 appears, therefore, to be non-limiting. Clarification is required. 
Claim 9 depends from claim 7 and refers to ‘the space’ which limitation lacks antecedent basis. “The space” appears to be claimed in claim 8.  Either the claim is improperly dependent from claim 7 (and should depend from claim 8) or is claiming a different space, and should refer to “a space”. Examiner believes the claim to properly depend from claim 8 and interprets it as such. Clarification is required. 
Claim 9 teaches the limitation “to increase strength of the plate”. It is unclear relative to what this strengthening is occurring or how a thread causes a plate to be stronger. Clarification is requested. 
Claim 11 teaches holes being perpendicular to the longitudinal axis; but claim 1 teaches the holes being offset relative to the axis. It is not possible for both of these conditions to exist at the same time. Examiner suggests the holes are perpendicular to a plane of the plate. Clarification is requested. 
Claim 15 refers to ‘recesses’ and ‘nodes’ both of which limitations lack antecedent basis in the claims. These terms find support at claims 13 and 6, but never find common support in any single claim. It is unclear if the recesses and nodes of claim 
Claim 17 refers to “first and second sets of holes” which limitation lacks antecedent basis. Examiner is not clear which holes are considered first and second – Examiner understood all of the holes to be one set in claim 1. Clarification is required. Examiner suggests this may have been referring to the two rows of holes?
Claim 22 refers to ‘the first and second plates’ which limitation lacks antecedent basis in the claims. Clarification is required. Examiner understands only one plate to be present, as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montello et al. (US 2013/0090688 A1).
Regarding claims 1 and 4, Montello teaches a vertebral plating system as at figs. 8-12 (seen on vertebrae as in fig. 12 – choosing fig. 11B version). The system includes: 
a plate 32a having an upper surface (out of the page in fig. 8), a lower surface (into the page in fig. 8), and a plurality of holes 76 that extend from the upper surface to the lower surface. The plate is configured to extend along at least one lateral mass 18 of each of adjacent vertebral levels as in fig. 12 such that two or more of the plurality of 
a plurality of attachment members 34 configured to be inserted through the plurality of holes 76 in the plate 32a and into the lateral masses 18 of each of the vertebral levels to fix the plate to the vertebral levels as at fig. 12, 
wherein the plurality of holes 76 are arranged in two longitudinal rows such that the holes of a first longitudinal row of holes are offset with respect to a second longitudinal row of holes, with each of the longitudinal rows having a common central axis 77 as in fig. 11B (axis not shown in fig. 11B, seen in fig. 11A), 
wherein a central longitudinal axis 77 of the plate passes through at least a portion of each of the plurality of holes 76, and 
wherein the plate is formed of a plurality of segments (separated from one another by “scalloped” edges of the plate 32a; each segment including an axis 88), each segment including one hole 76a from each of the longitudinal rows of holes.
Regarding claim 2, the attachment members 34 include variable angle locking features 34c as seen in fig. 3. 
Regarding claim 5, as best understood, the attachment members are capable of being angulated at more than one angle. 
Regarding claims 6 and 7, the term ”column” is interpreted in light of applicant’s disclosure to be the structure demonstrated at reference 132 in applicant’s figure 3, to be a “stack” of thread turns aligned on top of one another. Montello demonstrates such a structure at threads 82 in fig. 9. Columns 82 are separated by non-threaded recesses as clearly shown in fig. 9. 
Regarding claims 8 and 9 (as best understood), as seen at fig. 11B, a space is formed between the holes in the first and second longitudinal rows of holes 76. (Note presence of a rim between the adjacent holes as in fig. 11B). The space (rim) is adjacent threads 82 in the holes 76. 
Regarding claim 10, the attachment members 34 are demonstrated being spine screws (installed into a spine as in fig. 12). 
Regarding claim 11, as best seen at fig. 10, and as best understood, the holes appear to be perpendicular relative to the axis 77. 
Regarding claim 12, the holes are angled at an angle of approximately 10 to 30 degrees of lateral outward angulation with respect to the plate [0074]. 
Regarding claim 13, the scalloped shape of the plate is considered to be a “contoured surface” with a node formed around each hole 76.
Regarding claim 17, as best understood, the two rows of holes 76 are positioned parallel to the central longitudinal axis as in fig.11B. 
Regarding claim 18, the prior art discusses “driving” the screws 34 [0077], etc., and prevention of over-driving.  It is considered essentially inherent that such requires use of an insertion tool. Insertion of the screws as in fig. 12 causes implantation of the plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montello. Chan et al. (US 2008/0140130 A1) was expressly incorporated by reference at [0075] of Montello, and is relied upon as a teaching reference. 
Regarding claim 3, Montello teaches the limitations of claim 2, but does not specify ranges of angulation of the attachment members within the variable angle locking feature. Montello incorporates Chan, which teaches various cones of angulation up to 30 degrees as at [0072]. Chan does not specify the exact claimed range, but makes quite clear that the claimed range would be obvious. 
It would be obvious to one with ordinary skill in the art at the time of the invention to modify the variable angle locking features of Chan to meet the claimed ranges based on teaching at [0072] (use of “about language, etc.) in order to optimize the Montello plate for use in particular patient sizes, shapes, and anatomies. 
Regarding claim 14, Montello does not expressly declare the “angle between adjacent holes in each segment” but appears to demonstrate such angle at fig. 11A by comparing an angle of axis 88 relative to axis 77. While this angle is not recited, it appears to be in the claimed range of 30 to 60 degrees. 
Regarding claim 15, as best understood, and 16, the claimed distances are not recited in the art. However, it would have been a matter of optimization of the Montello plate for use in a particular sized patient, anatomy, or bone, to form the plate with the claimed ranges of sizes. 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montello in view of Lowry et al. (US 2009/0076516 A1).
Regarding claims 19 and 20, Montello teaches the limitations of claim 1, but does not teach an access tube, as claimed. 
Lowry teaches a retractor as at fig. 9 (access tube) whose blades 108 are considered to be in the form of an access tube with a channel therein – providing access to a vertebral surgical site for implantation of bone plate 10. The “windows” in blades 108 are considered to be ‘cut-outs’ at a distal end of the access tube. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to implant the Montello device utilizing the Lowry retractor (access tube) in order to provide surgical access to the implantation site on the patient’s vertebral bones.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montello in view of She (US 2018/0185075 A1).
Regarding claims 21 and 23, as best understood, Montello teaches the limitations of claim 1, but does not teach a mesh material extending from one of the surfaces, as claimed. 
The instant application teaches the mesh surfaces being formed of titanium and made by additive manufacturing [00107]. 
She teaches a bone plate including engagement surfaces 21 in the form of additive manufacturing or 3D metal printing technique of titanium. She teaches use of two base plate portions. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add the mesh material of She to the plate of Montello in various locations to cause the plate to be custom fit to a portion of the patient’s bone. 
Regarding claim 22, the prior art fails to teach the mesh structure being in the claimed rhombal shape. However, the prior art teaches 3D printing techniques, which permit for creation of any desired shapes. The claimed rhombal shape fail to have any criticality in the instant disclosure, and appear to be merely a matter of design choice. There is no reason that the 3D printed portions of She cannot be formed to include rhombal shapes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799